DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 20-34 and 36-38  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Based on the amendments, a newly discovered prior art, Satulovsky US 20100288918, will be used in combination with prior arts cited in the previous office action.
The applicant argues on page 10 of the remark filed that “the Binder reference fails to disclose the list formed based on a comparison to a predetermined threshold specific to each target component, and does not display the names of the samples”. The applicant continue to argue that the combination fails to teach the claimed list generation processing section and list.
The Office respectfully disagrees and submits that Figure 5 of Binder discloses and listed mycotoxins components such as aflatoxins, deoxynivalenol, fumonisins, and zearalenones.
Therefore, independent claims 20, 37, and 38 are not patent eligible.
Claims 21-34 and 36 are dependent on the independent claim 20, and therefore, the dependent claims 21-34 and 36 are also patent ineligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)  the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)  the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are those that are labeled as “a determination processing section (claim 20)”, “a list generation processing section (claims 20, 22-23, 28-29, 37-38)”, “a display processing section (claims 21, 24, 26-30, 36)”, “an input reception section (claims 23, 34)”, “a threshold change processing section (claim 25)”, “a spectrum comparison processing section (claim 31)”, “a print processing section (claims 33-34)”. The claims describe the various modules in functional terms of what they do, rather than how they do it. Under 35 USC 112(f), the Specification must identify a specific and readily-identifiable algorithm in the Specification associated with the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
According to MPEP 2181, II, B, “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. … the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242.”
A review of the specification shows that the following appears to be the corresponding algorithm for performing the claimed function as described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figure 1, #12, #111, #112, #113, #114, #115, #116, #117; Figure 5, #S101, #S107, #S108, #S109, #S110.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to MPEP 2181, II, B, “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. … the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the
claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-22, 26-30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over “Baba US 20150198569” in view of “Binder US 20170099862”, in further view of “Satulovsky US 20100288918”.
 As to claim 20, Baba teaches “An information processing device (Figure 1, #10) 
for processing information based on a plurality of chromatograms obtained by analyzing a plurality of samples (Figure 1, #2, #3, #10 & #11; Figure 3, #S24; [0023] teaches “the system including the mass analysis device and the subdetector … the data processing units 10, 11 of the devices extract chromatogram information and then use this extracted chromatogram information to compare and determine the chromatogram peaks (step S24)”; i.e. the mass analysis device each acquire data corresponds to sample); the device comprising: in each sample based on the plurality of chromatograms ([0004] teaches “During quantitative analysis with a mass spectrometric device where a sample includes a large number of constituents … the reduction in the number of data points making up a chromatogram”; a list generation processing section generating a list associating the plurality of components (Figure 1, #10, #11, Table 5).”
Baba does not explicitly teach “a determination processing section determining presence or absence of each of a plurality of target components, each being a component of mycotoxin; and a list associating the plurality of target components, each being the component of mycotoxin, with each sample and indicating both the presence and absence of each of the plurality of target components, each being the component of mycotoxin, in each sample determined by the determination processing section, wherein the list is a table which includes names of the plurality of samples and each of the plurality of names of target components”.
Binder teaches “a determination processing section determining presence or 
absence of each of a plurality of target components, each being a component of mycotoxin ([0005] teaches “A further problem … arises in the examination as to whether a delivered batch is free of undesired contaminants such as mycotoxins … to what extent and what kind of contaminants such as mycotoxins or GMOs are actually contained”); and a list associating the plurality of target components, each being the component of mycotoxin, with each sample and indicating both the presence and absence of each of the plurality of target components, each being the component of mycotoxin, in each sample determined by the determination processing section (Table 5; [0030] teaches “The Tables below show the detection of different mycotoxins in maize samples”; [0036]; i.e., Table 5 shows the presence of mycotoxins components such as aflatoxins, deoxynivalenol, and zearalenones; and if the tables do not list any mycotoxins components, then that will indicate the absence of mycotoxins target components), wherein the list is a table which includes names of the plurality of samples and each of the plurality of names of target components (Table 5; [0037]; [0038]; [0039]; [0040]; [0030]; i.e., Table 5 shows names of mycotoxins components such as aflatoxins, deoxynivalenol, and zearalenones).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba in view of Binder. This combination would improve the accuracy of indicating the presence or absence of each of a plurality of mycotoxin components based on the plurality of chromatograms and identification of foods contaminants such as mycotoxins (Binder, [0004] and [0008]).
The combination of Baba and Binder does not explicitly teach “the presence or absence of each of the plurality of target components is indicated based on a predetermined threshold specific to each target component”.
Satulovsky teaches teach “the presence or absence of each of the plurality of target components is indicated based on a predetermined threshold specific to each target component ([0011]; [0019] teaches “When deciding whether the fast MS/MS scan of a precursor ion matches a candidate peptide on the dynamic watch list, prior information about other peptides present in the sample may be used in order to establish the likelihood that the candidate peptide is present in the sample. The likelihood of the presence of the candidate peptide is then used to establish a peptide-specific threshold for scoring the quality of the match”; [0038] teaches “When deciding whether the fast MS/MS scan of a precursor ion matches a candidate peptide on the dynamic watch list, prior information about other peptides present in the sample may be used in order to establish the likelihood that the candidate peptide is present in the sample”; i.e., the presence of chemicals or molecules such as peptides in the sample watch list is indicated based on the threshold specific to the peptides. Therefore, a person skill in ordinary skill in the art would be able to determine the presence or absence of each of the plurality of target components such as mycotoxin or aflatoxins based on a predetermined threshold specific to each target component).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Binder in view of Satulovsky. This combination would improve the accuracy of indicating the presence or absence of a target component in the list.

As to claim 21, the combination of Baba, Binder and Satulovsky teaches the claim invention as applied in Claim 20. Baba further teaches “a display processing section causing a display section to display (Figure 4).”  
The combination of Baba and Satulovsky does not explicitly teach “the list generated by the list generation processing section”.
Binder teaches “the list generated by the list generation processing section (Table 5; [0030] teaches “The Tables below show the detection of different mycotoxins in maize samples”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Satulovsky in view of Binder. The combination would improve the accuracy of identification and detection of foods contaminants such as mycotoxin components (Binder, [0004] and [0008]).

As to claim 22, the combination of Baba, Binder and Satulovsky teaches the claim invention as applied in Claim 20. Baba further teaches “the determination processing section compares each parameter of the plurality of components obtained from the plurality of chromatograms with a threshold corresponding to each parameter (Figure 1, #2 & #3; Figure 3; [0023] teaches “the system including the mass analysis device and the subdetector connected to the liquid chromatograph starts an analytical process, and then the device with the subdetector, and the mass analysis device each acquire data independently. After this, the data processing units 10, 11 of the devices extract chromatogram information and then use this extracted chromatogram information to compare and determine the chromatogram peaks (step S24)”).”
The combination of Baba and Satulovsky does not explicitly teaches “plurality of target components”.
Binder teaches “plurality of target components ([0030] teaches “The Tables below show the detection of different mycotoxins in maize samples”; Table 5; i.e., the table 5 list target components of mycotoxins such as aflatoxins, deoxynivalenol, and zearalenones).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Satulovsky in view of Binder. The combination would improve the accuracy of the determination and identification of the presence or absence of foods contaminants such as mycotoxin components (Binder, [0004] and [0008]).

As to claim 26, the combination of Baba, Binder and Satulovsky teaches the claim invention as applied in Claim 21. Baba further teaches “the display processing section causes the display section (Figure 4, [0019]) to display respective collection rates of the plurality of components in association with the plurality of components ([0028], Figure 5, “Start of Detection” column).”
The combination of Baba and Satulovsky does not explicitly teaches “plurality of target components”.
Binder teaches “plurality of target components (Table 5; [0030] teaches “The Tables below show the detection of different mycotoxins in maize samples”; i.e., the table 5 list target components of mycotoxin such as aflatoxins, deoxynivalenol, and zearalenones).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Satulovsky in view of Binder. The combination would improve the accuracy of the determination and identification of the presence or absence of foods contaminants such as mycotoxin components (Binder, [0004] and [0008]).

As to claim 27, the combination of Baba, Binder and Satulovsky teaches the claim invention as applied in Claim 21.  Baba further teaches “the display processing section ([0019], Figure 4) causes to be displayed in the list in different display modes between a component determined not to be contained in the sample by the determination processing section and a component determined to be contained in the sample by the determination processing section (Figure 5, (1) & (2)).”
The combination of Baba and Satulovsky does not explicitly teach “the presence or absence of the plurality of target components to be displayed”.
Binder teaches “the presence or absence of the plurality of target components to be displayed (Table 5; [0005] teaches “A further problem … arises in the examination as to whether a delivered batch is free of undesired contaminants such as mycotoxins … to what extent and what kind of contaminants such as mycotoxins or GMOs are actually contained”; [0030] teaches “The Tables below show the detection of different mycotoxins in maize samples”; [0036]; i.e., Table 5 shows the presence of mycotoxins components such as aflatoxins, deoxynivalenol, and zearalenones; and if the tables do not list any mycotoxins components, then that will indicate the absence of mycotoxins target components).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Satulovsky in view of Binder. The combination would improve the accuracy of the determination and identification of the presence or absence of foods contaminants such as mycotoxin components (Binder, [0004] and [0008]).

As to claim 28, the combination of Baba, Binder and Satulovsky teaches the claim invention as applied in Claim 21. Baba further teaches “the determination processing section compares each of the parameters of the plurality of target components obtained from the plurality of chromatograms with each of the plurality of thresholds (Figure 1, #2, #3, #10 & #11; Figure 3, #S24; [0023] teaches “the system including the mass analysis device and the subdetector connected to the liquid chromatograph starts an analytical process, and then the device with the subdetector, and the mass analysis device each acquire data independently. After this, the data processing units 10, 11 of the devices extract chromatogram information and then use this extracted chromatogram information to compare and determine the chromatogram peaks (step S24)”), so as to determine the presence or absence of each of the plurality of components in each sample on a plurality of levels (Figures 4 & 5, [0032]), and the display processing section causes the presence or absence of each of the plurality of components in each sample determined by the determination processing section (Figure 3, S24) to be displayed in the list in a different display mode for each of the levels (Figure 5, (1) & (2)).”
The combination of Baba and Satulovsky does not explicitly teach “the presence or absence of the plurality of target components to be displayed”.
Binder teaches “the presence or absence of the plurality of target components to be displayed (Table 5; [0005] teaches “A further problem … arises in the examination as to whether a delivered batch is free of undesired contaminants such as mycotoxins … to what extent and what kind of contaminants such as mycotoxins or GMOs are actually contained”; [0030] teaches “The Tables below show the detection of different mycotoxins in maize samples”; [0036]; i.e., Table 5 shows the presence of mycotoxins components such as aflatoxins, deoxynivalenol, and zearalenones; and if the tables do not list any mycotoxins components, then that will indicate the absence of mycotoxins target components).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Satulovsky in view of Binder. This combination would improve the accuracy of indicating the presence or absence of each of a plurality of mycotoxin components based on the plurality of chromatograms and identification of foods contaminants such as mycotoxins (Binder, [0004] and [0008]).

As to claim 29, the combination of Baba, Binder and Satulovsky teaches the claim invention as applied in Claim 21. Baba further teaches “the display processing section causes the display section ([0019], Figure 4) to display an individual determination result (Figure 3, #S24; Figure 4), indicating whether or not the determination processing section has determined that each sample contains at least one component, in association with each sample ([0023], Figure 1, #2, #3, #10 & #11; Figure 3, #S21, #S22, #S23 & #S24).”
The combination of Baba and Satulovsky does not explicitly teach “each sample contains at least one target component, in association with each sample”.
Binder teaches “each sample contains at least one target component, in association with each sample ([0030] teaches “The Tables below show the detection of different mycotoxins in maize samples”; Table 5; [0036]; i.e., the table 5 list target components of mycotoxins such as aflatoxins, deoxynivalenol, and zearalenones).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Satulovsky in view of Binder. This combination would improve the accuracy of indicating the presence or absence of each of a plurality of mycotoxin components based on the plurality of chromatograms and identification of foods contaminants such as mycotoxins (Binder, [0004] and [0008]).

As to claim 30, the combination of Baba, Binder and Satulovsky teaches the claim invention as applied in Claim 21.  Baba further teaches “the display processing section causes the display section (Figure 4, [0019]) to display an overall determination result indicating whether or not the determination processing section has determined that at least one sample contains a component (Figure 2, #13, #16, #19 & #20, [0021]).”
The combination of Baba and Satulovsky does not explicitly teaches “at least one sample contains a target component”.
Binder teaches “at least one sample contains a target component ([0030] teaches “The Tables below show the detection of different mycotoxins in maize samples”; Table 5; i.e., the table 5 list target components of mycotoxins such as aflatoxins, deoxynivalenol, and zearalenones).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Satulovsky in view of Binder. The combination would improve the accuracy of identification and detection of foods contaminants such as mycotoxin components (Binder, [0004] and [0008]).

As to claim 37, Baba teaches “An information processing method (Figure 1, #10) 
for processing information based on a plurality of chromatograms obtained by analyzing a plurality of samples (Figure 1, #2, #3, #10 & #11; Figure 3, #S24; [0023] teaches “the system including the mass analysis device and the subdetector … the data processing units 10, 11 of the devices extract chromatogram information and then use this extracted chromatogram information to compare and determine the chromatogram peaks (step S24)”; i.e. the mass analysis device each acquire data corresponds to sample); the method comprising: in each sample based on the plurality of chromatograms ([0004] teaches “During quantitative analysis with a mass spectrometric device where a sample includes a large number of constituents … the reduction in the number of data points making up a chromatogram”; a list generation processing section generating a list associating the plurality of components (Figure 1, #10, #11; Table 5).”
Baba does not explicitly teach “a determination processing section determining presence or absence of each of a plurality of target components, each being a component of mycotoxin; and a list associating the plurality of target components, each being the component of mycotoxin, with each sample and indicating both the presence and absence of each of the plurality of target components, each being the component of mycotoxin, in each sample determined by the determination processing section, wherein the list is a table which includes names of the plurality of samples and each of the plurality of names of target components”.
Binder teaches “a determination processing section determining presence or 
absence of each of a plurality of target components, each being a component of mycotoxin ([0005] teaches “A further problem … arises in the examination as to whether a delivered batch is free of undesired contaminants such as mycotoxins … to what extent and what kind of contaminants such as mycotoxins or GMOs are actually contained”); and a list associating the plurality of target components, each being the component of mycotoxin, with each sample and indicating both the presence and absence of each of the plurality of target components, each being the component of mycotoxin, in each sample determined by the determination processing section (Table 5; [0030] teaches “The Tables below show the detection of different mycotoxins in maize samples”; [0036]; i.e., Table 5 shows the presence of mycotoxins components such as aflatoxins, deoxynivalenol, and zearalenones; and if the tables do not list any mycotoxins components, then that will indicate the absence of mycotoxins target components), wherein the list is a table which includes names of the plurality of samples and each of the plurality of names of target components (Table 5; [0030]; [0037]; [0038]; [0039]; [0040]; i.e, Table 5 shows names of mycotoxins components such as aflatoxins, deoxynivalenol, and zearalenones).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba in view of Binder. This combination would improve the accuracy of indicating the presence or absence of each of a plurality of mycotoxin components based on the plurality of chromatograms and identification of foods contaminants such as mycotoxins (Binder, [0004] and [0008]).
The combination of Baba and Binder does not explicitly teach “the presence or absence of each of the plurality of target components is indicated based on a predetermined threshold specific to each target component”.
Satulovsky teaches teach “the presence or absence of each of the plurality of target components is indicated based on a predetermined threshold specific to each target component ([0011]; [0019] teaches “When deciding whether the fast MS/MS scan of a precursor ion matches a candidate peptide on the dynamic watch list, prior information about other peptides present in the sample may be used in order to establish the likelihood that the candidate peptide is present in the sample. The likelihood of the presence of the candidate peptide is then used to establish a peptide-specific threshold for scoring the quality of the match”; [0038] teaches “When deciding whether the fast MS/MS scan of a precursor ion matches a candidate peptide on the dynamic watch list, prior information about other peptides present in the sample may be used in order to establish the likelihood that the candidate peptide is present in the sample”; i.e., the presence of chemicals or molecules such as peptides in the sample watch list is indicated based on the threshold specific to the peptides. Therefore, a person skill in ordinary skill in the art would be able to determine the presence or absence of each of the plurality of target components such as mycotoxin or aflatoxins based on a predetermined threshold specific to each target component).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Binder in view of Satulovsky. This combination would improve the accuracy of indicating the presence or absence of a target component in the list.


Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over “Baba US 20150198569” in view of “Binder US 20170099862” and “Satulovsky US 20100288918”, in further view of “Mito US 20140257712”. 
As to claim 23, the combination of Baba, Binder and Satulovsky teaches the claim invention as discussed in Claim 22. Baba further teaches “the plurality of chromatograms ([0023]).”
The combination of Baba and Satulovsky does not explicitly teach “plurality of target components”.
Binder teaches “plurality of target components (Table 5; [0030] teaches “The Tables below show the detection of different mycotoxins in maize samples”; i.e., the table 5 list target components of mycotoxins such as aflatoxins, deoxynivalenol, and zearalenones).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Satulovsky in view of Binder. The combination would improve the accuracy of identification and detection of foods contaminants such as mycotoxin components (Binder, [0004] and [0008]).
The combination of Baba, Binder and Satulovsky does not explicitly teach “a threshold storage that stores in advance a plurality of combinations of thresholds corresponding to the plurality of components; and an input reception section receiving a user's input operation to select a combination of thresholds stored in the threshold storage, wherein the determination processing section reads the combination of thresholds, selected by the input operation received by the input reception section from the threshold storage”.
Mito teaches “a threshold storage that stores in advance a plurality of combinations of thresholds corresponding to the plurality of components (Figure 1, #21; [0101]; [0144]); and an input reception section receiving a user's input operation to select a combination of thresholds stored in the threshold storage (Figure 1, #4, #21; [0008]; [0098] teaches “The operation unit is provided to allow an operator to input or set information or the like necessary for the data processing”); wherein the determination processing section (Figure 1, #26) reads the combination of thresholds, selected by the input operation received by the input reception section from the threshold storage (Figure 6, #S5; [0026] teaches “automatically detect a peak from the three-dimensional chromatogram data and compare the peak with a database to determine the maximum (or minimum) absorption wavelength”; [0114]”); and compares each of the thresholds with each of parameters of the plurality of components obtained from the plurality of chromatograms (Figure 6, #S8; [0026] teaches “automatically detect a peak from the three-dimensional chromatogram data and compare the peak with a database to determine the maximum (or minimum) absorption wavelength”; i.e., the system can detect a peak, thus, it can be set up to detect more than one peak).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baba, Binder and Satulovsky in view of Mito. The combination would more efficiently determine whether or not an impurity is contained in a shorter period of time (Mito, [0112]).

As to claim 24, the combination of Baba, Binder and Satulovsky teaches the claim invention as applied in Claims 22. Baba further teaches “a display processing section ([0010], Figure 4) causing-display section to display the list ([0010], Figures 4, 5 & 6).”
The combination of Baba and Satulovsky does not explicitly teaches “plurality of target components”.
Binder teaches “plurality of target components (Table 5; [0030] teaches “The Tables below show the detection of different mycotoxins in maize samples”; i.e., the table 5 list target components of mycotoxin such as aflatoxins, deoxynivalenol, and zearalenones).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Satulovsky in view of Binder. The combination would improve the accuracy of identification and detection of foods contaminants such as mycotoxin components (Binder, [0004] and [0008]).
The combination of Baba, Binder and Satulovsky does not explicitly teach “the display processing section causes the display section to display respective thresholds of the plurality of components in association with the plurality of components”. 
Mito teaches “the display processing section causes the display section to display respective thresholds of the plurality of components in association with the plurality of components (Figure 1, #3 & #21, [0026]).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baba, Binder and Satulovsky in view of Mito. The combination would more efficiently determine whether or not an impurity is contained in a shorter period of time (Mito, [0112]).

As to claim 25, the combination of Baba, Binder and Satulovsky teaches the claim invention as applied in Claim 22. 
The combination of Baba and Satulovsky does not explicitly teaches “plurality of target components”.
Binder teaches “plurality of target components (Table 5; [0030] teaches “The Tables below show the detection of different mycotoxins in maize samples”; i.e., the table 5 list target components of mycotoxins such as aflatoxins, deoxynivalenol, and zearalenones).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Satulovsky in view of Binder. The combination would improve the accuracy of identification and detection of foods contaminants such as mycotoxin components (Binder, [0004] and [0008]).
The combination of Baba, Binder and Satulovsky does not explicitly teach “a threshold change processing section changing each of the thresholds of the plurality of components in accordance with a collection rate of each of the components”.
Mito teaches “a threshold change processing section changing each of the thresholds of the plurality of components in accordance with a collection rate of each of the components (Figure 1, #22 & #23; Figure 6, #S4; [0103] teaches “The peak detector 23 sequentially examines the temporal change in the slope of the curve of the maximum (or minimum) absorption wavelength chromatogram created by the wavelength chromatogram creator 22, to detect a peak in such a manner that, as shown in FIG. 2 … Although FIG. 2 shows only one peak, a plurality of peaks will normally be detected if the sample contains two or more components; compare the peak with a database to determine the maximum (or minimum) absorption wavelength”).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baba, Binder and Satulovsky in view of Mito. The combination would more efficiently determined whether or not an impurity is contained in a shorter period of time (Mito, [0112]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over “Baba US 20150198569” in view of “Binder US 20170099862” and “Satulovsky US 20100288918”, in further view of “Barnea US 20040096982”.
As to claim 31, the combination of Baba, Binder and Satulovsky teaches the claim invention as applied in Claim 21. Baba teaches “the chromatogram (“a chromatogram”, [0004]).
The combination of Baba and Satulovsky does not explicitly teaches “plurality of target components”.
Binder teaches “plurality of target components (Table 5; [0030] teaches “The Tables below show the detection of different mycotoxins in maize samples”; i.e., the table 5 list target components of mycotoxins such as aflatoxins, deoxynivalenol, and zearalenones).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Satulovsky in view of Binder. The combination would improve the accuracy of identification and detection of foods contaminants such as mycotoxin components (Binder, [0004] and [0008]).
The combination of Baba, Binder and Satulovsky does not explicitly teach “a spectrum storage that stores a spectrum obtained by measuring in advance at least one of the plurality of components as a spectrum library; and a spectrum comparison processing section comparing the spectrum obtained of each sample with the spectrum library, wherein the display processing section causes the display section to display a comparison result by the spectrum comparison processing section in association with each sample”.
Barnea teaches “a spectrum storage that stores a spectrum obtained by measuring in advance at least one of the plurality of components as a spectrum library ([0061]; Figure 8); and a spectrum comparison processing section comparing the spectrum obtained of each sample with the spectrum library (Figure 3, #104, [0012]), wherein the display processing section causes the display section to display a comparison result by the spectrum comparison processing section in association with each sample ([0081] & [0135]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba, Binder and Satulovsky in view of Barnea. The combination would improve the determination of the presence or absence of a target component with the comparison result for the spectrums, and enable more detailed analysis.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over “Baba US 20150198569” in view of “Binder US 20170099862” and “Satulovsky US 20100288918”, in further view of “Tranquil US 20120070516”.
As to claim 32, the combination of Baba, Binder and Satulovsky teaches the claim invention as applied in Claim 20.  Baba further teaches “the list is a table (Figure 5; [0028]).”
The combination of Baba and Satulovsky does not explicitly teach “each of the plurality of target components”.
Binder teaches “the list is a table, and each of a plurality of target components 
([0030] teaches “The Tables below show the detection of different mycotoxins in maize samples”; Table 5; [0036]; i.e., the table 5 list target components of mycotoxins such as aflatoxins, deoxynivalenol, and zearalenones).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Satulovsky in view of Binder. This combination would improve the accuracy of indicating the presence or absence of each of a plurality of mycotoxin components based on the plurality of chromatograms and identification of foods contaminants such as mycotoxins (Binder, [0004] and [0008]).
The combination of Baba, Binder and Satulovsky does not explicitly teach “the list is a table with each sample as a row and each of the plurality of components as a column”.
Tranquil teaches “the list is a table with each sample as a row and each of the plurality of components as a column (Tables 1, 2, 3; i.e., deoxynivalenol (DON) and oculatoxin (OTA); zearalenone (ZEA or ZON) are components of mycotoxins).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba, Binder and Satulovsky in view of Tranquil. The combination would improve the identification of foods contaminants, and effectively reduced incidence of mycotoxin-associated diseases (Tranquil, [0018] and [0037]).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over “Baba US 20150198569” in view of “Binder US 20170099862”, “Satulovsky US 20100288918” and “Tranquil US 20120070516”, in further view of “Barnea US 20040096982”.
As to claim 33, the combination of Baba, Binder, Satulovsky and Tranquil teaches the claim invention as applied in Claim 32. 
The combination of Baba, Binder, Satulovsky and Tranquil does not explicitly teaches “a print processing section performing processing for printing the list”.
Barnea teaches “a print processing section performing processing for printing the list (Figure 1, #44, [0081]).“
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baba, Binder, Satulovsky and Tranquil in view of Barnea. The combination would improve the processing for printing a list of target components sample for visual analysis. 

As to claim 34, the combination of Baba, Binder, Satulovsky and Tranquil teaches the claim invention as applied in Claim 33. Baba further teaches “an input reception section receiving a user's input operation indicating that the list (Figure 5, (1) & (2)).”
The combination of Baba, Binder, Satulovsky and Tranquil does not explicitly teach “the list has been checked, wherein the print processing section causes information of the input operation received by the input reception section to be printed together with the list”.
Barnea teaches “the list has been checked, wherein the print processing section causes information of the input operation received by the input reception section to be printed together with the list (Figure 1, #44; Figures 2 & 3, # 112; [0081] teaches “Output information from apparatus may also be sent to a hard copy output device such as a plotter, printer or other printing device”; [0088] teaches “As shown at step 112, if the plurality of secondary mass spectra contains additional spectra which have not been compared to spectrum i, i.e. if j≠z , then the remaining spectra in the plurality of secondary mass spectra are also checked for similarity to spectrum i”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baba, Binder, Satulovsky and Tranquil in view of Barnea. The combination would improve the processing for printing a list of target components sample for visual analysis. 

Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over “Baba US 20150198569” in view of “Binder US 20170099862” and “Satulovsky US 20100288918”, in further view of “Coker US 20100264332”.
As to claim 36, the combination of Baba, Binder and Satulovsky teaches the claim invention as discussed in Claims 20. Baba further teaches “a display processing section ([0011]) causing a display section (Figure 4) to display the list generated by the list generation processing section (Figure 5, (1) & (2)).”
The combination of Baba and Satulovsky does not explicitly teach ““at least one component of total aflatoxins is contained in each sample”.
Binder teaches “at least one component of total aflatoxins is contained in each sample (Table 5, [0038]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Satulovsky in view of Binder. The combination would improve the accuracy of identification and detection of foods contaminants such as mycotoxin components (Binder, [0004] and [0008]).
The combination of Baba, Binder and Satulovsky does not explicitly teach “the display section to display a total determination result, indicating whether or not the determination processing section has determined that at least one component is contained in each sample, in association with each sample”.
Corker teaches “the display section (Figures 1, #32) to display a total aflatoxins determination result, indicating whether or not the determination processing section has determined that at least one component of total aflatoxins is contained in each sample, in association with each sample ([0072]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba, Binder and Satulovsky in view of Corker. The combination would improve the accuracy of the detection of foods contaminants such as mycotoxin components, and foods and beverages are free of toxins can be efficiently ensured (Binder, [0004] and [0008]).

Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over “Baba US 20150198569” in view of “Binder US 20170099862”, in further view of “Satulovsky US 20100288918” and “Campbell US 20150318154”.
As to claim 38, Baba teaches “in each sample based on the plurality of chromatograms ([0004] teaches “During quantitative analysis with a mass spectrometric device where a sample includes a large number of constituents, a plurality of detected peaks are overlapped each other… During the quantitative analysis, the reduction in the number of data points making up a chromatogram may affect precision and reproducibility of the chromatogram”); and a list generation processing section that generates a list associating the plurality of components with each sample (Figure 1, #3, #10, #11; Figure 5, Table (1); [0011] teaches “FIG. 5 is a diagram that shows example of extracted chromatogram information computed in data analyzing block”; [0028] teaches “The chromatogram information extracted from the data that the subdetector has acquired is shown in an upper half (1) of FIG.5. An ID, a peak detection starting time, a peak top detection time, a peak detection ending time, peak intensity, a peak S/N ratio; the number of peak data points, and peak detection wavelength are extracted for one detected peak in the chromatogram. It is assumed here that the first peak detected after the analysis has been started is A”).” 
Baba does not explicitly teach “a determination processing section determining presence or absence of each of a plurality of target components, each being a component of mycotoxin; and a list associating the plurality of target components, each being the component of mycotoxin, with each sample and indicating both the presence and absence of each of the plurality of target components, each being the component of mycotoxin, in each sample determined by the determination processing section, wherein the list is a table which includes names of the plurality of samples and each of the plurality of names of target components”.
Binder teaches “a determination processing section determining presence or 
absence of each of a plurality of target components, each being a component of mycotoxin ([0005] teaches “A further problem … arises in the examination as to whether a delivered batch is free of undesired contaminants such as mycotoxins … to what extent and what kind of contaminants such as mycotoxins or GMOs are actually contained”); and a list associating the plurality of target components, each being the component of mycotoxin, with each sample and indicating both the presence and absence of each of the plurality of target components, each being the component of mycotoxin, in each sample determined by the determination processing section (Table 5; [0030] teaches “The Tables below show the detection of different mycotoxins in maize samples”; [0036]; i.e., Table 5 shows the presence of mycotoxins components such as aflatoxins, deoxynivalenol, and zearalenones; and if the tables do not list any mycotoxins components, then that will indicate the absence of mycotoxins target components), wherein the list is a table which includes names of the plurality of samples and each of the plurality of names of target components (Table 5; [0030]; [0037]; [0038]; [0039]; [0040]; i.e., Table 5 shows names of mycotoxins components such as aflatoxins, deoxynivalenol, and zearalenones).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba in view of Binder. This combination would improve the accuracy of indicating the presence or absence of each of a plurality of mycotoxin components based on the plurality of chromatograms and identification of foods contaminants such as mycotoxins (Binder, [0004] and [0008]).
The combination of Baba and Binder does not explicitly teach “the presence or absence of each of the plurality of target components is indicated based on a predetermined threshold specific to each target component”.
Satulovsky teaches teach “the presence or absence of each of the plurality of target components is indicated based on a predetermined threshold specific to each target component ([0011]; [0019] teaches “When deciding whether the fast MS/MS scan of a precursor ion matches a candidate peptide on the dynamic watch list, prior information about other peptides present in the sample may be used in order to establish the likelihood that the candidate peptide is present in the sample. The likelihood of the presence of the candidate peptide is then used to establish a peptide-specific threshold for scoring the quality of the match”; [0038] teaches “When deciding whether the fast MS/MS scan of a precursor ion matches a candidate peptide on the dynamic watch list, prior information about other peptides present in the sample may be used in order to establish the likelihood that the candidate peptide is present in the sample”; i.e., the presence of chemicals or molecules such as peptides in the sample watch list is indicated based on the threshold specific to the peptides. Therefore, a person skill in ordinary skill in the art would be able to determine the presence or absence of each of the plurality of target components such as mycotoxin or aflatoxins based on a predetermined threshold specific to each target component).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baba and Binder in view of Satulovsky. This combination would improve the accuracy of indicating the presence or absence of a target component in the list.
The combination of Baba, Binder and Satulovsky does not explicitly teach “Non-transitory computer readable medium storing an information processing program for processing information based on a plurality of chromatograms obtained by analyzing a plurality of samples, the program causing a computer to function”.
Campbell teaches “Non-transitory computer readable medium storing an information 
processing program for processing information based on a plurality of chromatograms obtained by analyzing a plurality of samples, the program causing a computer to function (Figure 1; [0008] teaches “A computer program product is disclosed that includes a non-transitory and tangible computer-readable storage medium whose contents include a program with instructions being executed on a processor so as to perform a method for scheduled”; [0022]; [0024]; [0029]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Baba, Binder and Satulovsky in view of Campbell. This combination would improve the detection of the presence or absence of toxins and non-toxic compounds of interest in foods and beverages.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/            Examiner, Art Unit 2863           

/TARUN SINHA/             Primary Examiner, Art Unit 2863